                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    Case No. 9:16-CV-81977-ROSENBERG/REINHART


FABIOLA ORTEGA-GUZMAN,

       Plaintiff,

v.

SAM’S EAST, INC., doing business
as SAM’S CLUB,

      Defendant.
_______________________________/

       ORDER DENYING PLAINTIFF’S SUPPLEMENTAL DAUBERT MOTION

       This matter comes before the Court on Plaintiff’s Supplemental Daubert Motion to

Preclude Testimony of Nicole Bonaparte Regarding Healthcare in Mexico. DE 492. The Motion

has been fully briefed. The Court has carefully reviewed the Motion, the Response and Reply

thereto [DE 497 and 499], Ms. Bonaparte’s deposition testimony [DE 492-1] and the record and

is otherwise fully advised in the premises.

       On December 12, the Court issued an Order requiring supplemental information that the

Court needed to evaluate Plaintiff’s Daubert Motion. DE 501. Specifically, the Court noted that

a review of Ms. Bonaparte’s deposition testimony indicated that she planned to testify about

particular medical costs in Mexico and that the Mexican constitution provides for a public

healthcare system for Mexican citizens, and this testimony appeared to the Court to be fact

testimony, rather than opinion testimony for which qualification as an expert witness may be

necessary. Id. at 2. The Court ordered the parties to explain whether Ms. Bonaparte’s testimony

regarding Mexican healthcare would be fact or opinion testimony. Id.
       Defendant responded that Ms. Bonaparte’s testimony on Mexican healthcare is fact

testimony. DE 503 at 1. Plaintiff responded that Ms. Bonaparte must qualify as an expert “in

order to opine on the issue” but did not point to a specific opinion that Ms. Bonaparte is expected

to offer. DE 502 at 1.

         Based on Ms. Bonaparte’s deposition testimony that indicates that she will provide fact

testimony about Mexican healthcare, as well as on Defendant’s representation that Ms. Bonaparte

will serve only as a fact witness on this issue, Plaintiff’s Supplemental Daubert Motion to Preclude

Testimony of Nicole Bonaparte Regarding Healthcare in Mexico [DE 492] is denied. Should

Defendant attempt to elicit opinion testimony from Ms. Bonaparte on this issue at trial, the Court

will entertain an appropriate objection at that time.

       The Court will note here that, should Ms. Bonaparte be asked to opine whether this

particular Plaintiff qualifies for any particular level of medical coverage in Mexico, the

information provided by Defendant thus far does not satisfy the Court that Ms. Bonaparte is

qualified to give such an opinion. See DE 492-1 at 13 (testifying that she did not recall looking at

whether there were requirements to be provided benefits); id. at 14 (testifying that she did not

recall whether there were requirements to enroll in the public or private sector of the healthcare

system in Mexico); id. at 15 (testifying that she did not recall whether there was an annual fee to

be enrolled in a Mexican healthcare plan); id. at 19 (testifying that she did not “know to what level

or degree that things are paid for”); id. (testifying that she did not know if there was “full coverage

or partial coverage”).

       Finally, Plaintiff contends that admitting any testimony about Mexico will be prejudicial

because it will unnecessarily raise the issue of her immigration status. DE 492 at 4, 9; DE 502 at


                                                  2
2. The Court previously ruled that Defendant may not reference Plaintiff’s illegal immigration

status and lack of a driver’s license at trial. DE 430. That ruling stands. However, the Court also

previously ruled that Defendant is entitled to present evidence on its affirmative defense that

Plaintiff could mitigate her damages by receiving medical care in another country, here Mexico.

Id. That ruling also stands. If Plaintiff seeks to have a limiting or cautionary instruction read at

trial to accompany this evidence, she should propose such an instruction when submitting the

proposed jury instructions.

         Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiff’s

Supplemental Daubert Motion to Preclude Testimony of Nicole Bonaparte Regarding Healthcare

in Mexico [DE 492] is DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 17th day of

December, 2019.

                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE

Copies furnished to: Counsel of Record




                                                 3
